304 S.W.3d 250 (2009)
STATE of Missouri, Respondent,
v.
Christopher L. BAKER, Appellant.
No. WD 70541.
Missouri Court of Appeals, Western District.
December 29, 2009.
Motion for Rehearing and/or Transfer to Supreme Court Denied February 2, 2010.
Application for Transfer Denied March 23, 2010.
John M. Simpson, Special Public Defender, Pro Bono, Kansas City, MO, for Appellant.
Chris Koster, Attorney General, James B. Farnsworth, Assistant Attorney General, Jefferson City, MO, for Respondent.
Before Division III: JAMES E. WELSH, Presiding Judge, and MARK D. PFEIFFER and KAREN KING MITCHELL, Judges.

Order
PER CURIAM.
Christopher L. Baker was charged in Benton County Circuit Court with driving while intoxicated ("DWI"), section 577.010, RSMo 2000. He was charged as a chronic offender pursuant to section 577.023, RSMo 2000, based on his seven prior convictions for DWI or for driving with excessive blood alcohol content. On October 16, 2008, Baker was tried by a jury and convicted of violating section 577.010, RSMo 2000. This appeal followed.
Affirmed. Rule 30.25(b).